Order filed February 28, 2019




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00016-CV
                                    ____________

                          SANTIAGO CRUZ, Appellant

                                          V.

                   DANIELLE JANNETTE CRUZ, Appellee


                    On Appeal from the 312th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-77407

                                      ORDER

      No reporter’s record has been filed in this case. The official court reporter for
the 312th District Court informed this court that appellant had not requested the
reporter’s record. On January 14, 2019, the clerk of this court notified appellant that
we would consider and decide those issues that do not require a reporter’s record
unless appellant, within 15 days of notice, provided this court with proof of request
for the record. See Tex. R. App. P. 37.3(c). Appellant filed no reply.
      Accordingly, we order appellant to file a brief in this appeal within thirty days
of the date of this order. If appellant fails to comply with this order, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                        PER CURIAM